GRIBE, Circuit Justice.
On the first question; the question of fact: Although by the contract and agreement of the several members of this association, each had an equal right to and interest in their common property and had estopped himself from even setting up any claim for property or labor contributed to the common stock, in case of a voluntary withdrawal from the society; yet it contained no enumeration of offences by which a member should forfeit his rights and interest in their common property; it pointed out no tribunal which had a power to inflict the punishment of expulsion or forfeiture of all title to an immense property gained by their common contributions and labor. In dealing with rights of persons and property, the court can only look at the agreements of the parties, .as written and signed by themselves. In these we have found no power conferred on Rapp to expel, at his mere whim and caprice, any unof-fending or even offending member, and divest his title to the common property, after the labor of a life, spent in assisting to accumulate it. If he could expel one member in this way, he could another, and thus get rid of all the partners but himsélf, and retain the property for his own use.
That parties wrongfully expelled would have a right to the interference of courts of justice, has not been disputed. Nor has it been pretended that the evidence shows any case which could justify the expulsion of the complainant He had been a faithful, diligent and laborious member of the association for thirty of the best years of his life, obeying every command and ordinance of Rapp,' even to that of enforced celibacy. The only" offence charged against him was holding a-few minutes’ conversation with some of his friends out of the society, who were anxious for some information as to the fortune of certain claims which they had made on the Harmony Society. No charge seems to have been made against him, save that of thinking and speaking about the concerns of the society to which he belonged.
•We come, therefore, to the point on which this case turns. Did the complainant voluntarily and of his own accord abandon and forsake the society V or was he wrongfully and unjustly excluded or expelled therefrom? As we have seen, there was no proof of any act of the complainant which would justify his expulsion. The argument has therefore turned entirely on the fact of expulsion or voluntary abandonment.
Naehtrieb’s receipt, in which he in terms declared that he has withdrawn from the society, is much relied on; and so have his own declarations soon after he went away, that he had left the society voluntarily.
In regard to the receipt, when we consider the nature and extent of the authority exercised by Rapp, over his followers — their reverence and fear of him, and their unbounded submission to his command — it must be evident that the signature of such a receipt would be but slender evidence that the complainant acted voluntarily in withdrawing himself from the society. It is plain that if Rapp commanded him to go, he would feel *1145bound to go, and that unless, after a servitude of thirty years, he was willing to go penniless, he must sign the receipt. It was the consideration for the means of departing without being reduced to beggary. As yet the complainant was not free from the shackles of the spiritual and temporal slavery to which he had been all his life subject; a power which forbade him to learn English, to marry, or if married, denied him intercourse with his wife. Free will can hardly be predicated of actions, performed at the command of a ruler believed to possess the keys both in this world and the next, and who taught that disobedience to his orders was a sin against the Holy Ghost, not to be forgiven, here or hereafter.
If the complainant departed from the society in obedience to the commands of Rapp, it may be said he obeyed them voluntarily, as there was no physical compulsion. But we may easily conceive of a social or spiritual excommunication, or a combination of both, which would leave as little choice to the party who feared them, as the rack or the inquisition. So also the declarations of the complainant, that he went away voluntarily, can have very little or no weight against the clear evidence of his expulsion. This sort of testimony is seldom worthy of any reliance. It cannot be contradicted. Conversations are always but partially recollected, never truly stated, and often purposely misrepresented. Besides, if the conversations stated, were literally and strictly true they amount to nothing. I presume every member of this society felt uneasy, as to what would be the state of it after Rapp’s death; and may well have doubted, whether a community of property can well exist without an infallible apostle with patriarchal or absolute power, so that unity may be attained by having but one will in the society. That the complainant after his expulsion, may have exulted in his first taste of the sweets of liberty; that he may have frequently said that he came away of his own accord, may well- be admitted. Probably there are few instances, where a man has been expelled from any respectable society, in which his personal vanity would not soften the word expulsion into withdrawal, in speaking of his change of connection with it. An expelled member seldom expresses much respect for those who have wrongfully ejected him, or affects to regret the loss of their society.
The plaintiff is therefore entitled to a decree, and the only question which remains is, what is the character and the extent of the relief which we shall give him. We shall not consider the objection to the form of the pleadings; for the case having been argued and considered on the merits, without objections, until a late time as to that point, we shall not go back to decide a game of sharps between the parties.
On the second question; the question of law: The complainant demands pay for his labor during the time he was a member. This would be the extreme and longest rate of compensation. The defendants, on the contrary, without tendering in their answer a reconciliation with the complainant, and a restoration of him to his rights, or intimating a willingness to receive his wife and children as members, now insist that the court can decree no other remedy than restoration to his rights as a member. Such a decree would compel him, perhaps, to forsake his wife and children, for the small hope of the survivorship in the tontine. This, we think, would be rendering very scant justice or recompense to a man for half his life’s labor. The Pennsylvania case cited has no resemblance to the present. That was a corporation for benevolent purposes, where membership and not the ownership and enjoyment of property to the corporator’s own use, was the object Its members accumulated to give away, or to expend on charitable purposes. These accumulated for themselves. They have, by joint labor, accumulated property of great value, which they hold as joint owners. The complainant had an equal ownership with his three hundred and twenty partners. By their contract, it is to remain joint and indivisible stock forever, but the complainant has his right to enjoy it equally with his fellows. Their articles of partnership or association provide for the case of any partner who chooses to withdraw or depart from it; but makes no provision for those who are unjustly driven away and expelled. Whether the society be governed by prophet, priest, king, or majority, they are subject to the law of the land; and if the complainant has been wrongfully deprived of valuable rights of property, the law should afford him a remedy. I know of no other measure of satisfaction or compensation more just than togive the expelled and injured party his several share of their joint assets. The dissolution of the partnership by the wrongful act of the majority of the firm or association, necessarily dissolves, inter sese, viz., as between the expelled and the remaining partners, the covenants as to the indivisibility of their joint property. If this were otherwise, a majority could at any time expel the minority, and retain all the joint property. They who break the agreement as to perpetuity of the benefits of membership cannot be heard to allege it as to destination of the property. By their wrongful expulsion of the complainant, the whole power and force of the articles as between them is broken, and inter sese, annulled; and the complainant has a right to the separate use of his heretofore undivided interest in the property, because he is wrongfully deprived of his joint use of it. The wrong done to plaintiff, is capable of a compensation in money, without compelling him to leave his family, and spend his days among those who have injured him. And the proper measure *1146of his compensation is the amount of his interest or share at the time of his expulsion. It is not like a mere corporate privilege or office, to which a court of equity may restore a corporator who has been wrongfully expelled. It is a question of the enjoyment of property. His copartners have ejected him from his joint use and enjoyment of their common property; they have severed the tenure, as between him and themselves, and he has a right to his share in severalty. This is the proper measure of the complainant’s compensation, and not wages for his labor during the time of his membership. Let the decree be for the Vs 21 part of the whole property of the society, $901,723.42, at the time of his expulsion, with interest from that date; deducting what the complainant has received.
NOTE. In a case brought by another complainant against these same defendants, there being imperfect evidence of any expulsion, and the defendants by their answer, “conceding the complainant’s perfect right and liberty to return to the enjoyment of all the privileges, benefits, and advantages contemplated by the association, he discharging the duties incumbent on him as a member of it,” tne court refused to grant the complainant any relief, but dismissed his bill with costs. Lemix v. Harmony Society [unreported].
Decree accordingly.